DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-141970A (“JP ‘970”) in view of Reinhardt et al. (US 2007/0134071, “Reinhardt”).
Regarding claim 8, JP ‘970 discloses a drill which extends along a longitudinal axis and comprises: a drill tip with a nose angle set in the range of 170 degrees to 180 degrees (Para. 16)  for drilling a drill hole, a lateral surface, on which at least one side blade (5) is formed (Figs. 1-4a, Paras. 12-15).
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “the side blade (5) is designed for milling by means of a feeding in a transverse direction to the longitudinal axis.”, it is noted that the prior art used in the rejection is capable of being used for this function. 
JP ‘970 discloses the nose angle is in the range of 170 degrees to 180 degrees. JP ‘970 does not disclose the range is more than 170 degrees and less than 180 degrees. However, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) Further, one having ordinary skill in the art would have recognized the nose angle is dependent on the cutting conditions such as the materials of the drill and the workpiece. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the range to be more than 170 degrees and less than 180 degrees dependent of the material of the workpiece and the drill to achieve the desired optimum cutting results.
JP ‘970 as modified discloses the side blade can be used for milling. JP ‘970 does not disclose the side blade has a clearance angle of at least 5 degrees and no more than 50 degrees.
Reinhardt discloses a drill (2) having a drill front (10) with a completely planar design (Fig. 1A, Paras. 45-47). The drill has two main cutting edges (20) (Figs. 2A-2B and 4, Para. 49). The drill has a corner cutting edge (42) formed between the main cutting edge and a minor cutting edge (44) (Figs. 3A, 4, and 5, Para. 58). The corner cutting edge is chamfered. (Para. 63). The corner cutting edge has a first partial-flank angle (α3, similar to the recited clearance angle, Fig. 6A) or a flank angle (α5, Figs. 6B). The first partial-flank angle or the flank angle of the corner cutting edge (similar to the chamfered cutting edge (5) of JP ‘970, and equivalent to the recited side blade, mentioned above) is in the range of 4-12 degrees or 3-10 degrees, respectively. (Paras. 66 and 67)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the side blade of JP ‘970 to have a clearance angle between 4-12 degrees or 3-10 degrees, as taught by Reinhardt, to reduce wear and to promote chip evacuation.
JP ‘970 in view of Reinhardt as set forth above does not disclose the clearance angle is in the range of at least 5 degrees and no more than 50 degrees. However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Further, one having ordinary skill in the art would have recognized the clearance angle is dependent on the cutting conditions such as the materials of the drill and the workpiece. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the range to be more than 5 degrees and less than 50 degrees dependent of the material of the workpiece and the drill to achieve the desired optimum cutting results.
JP ‘970 in view of Reinhardt is silent if the clearance angle of at least 5 degrees and no more than 50 degrees of the side blade is along its entire length.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify entire the side blade (5) of the drill of JP ‘970 in view of Reinhardt to have the clearance angle to reduce wear and to promote chip evacuation in the entire area of the side blade.

Regarding claim 11, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “the entire side blade is designed for milling”, it is noted that the prior art, JP ‘970 in view of Reinhardt, used in the rejection is capable of being used for this function
Regarding claim 12, A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “the side blade (5) is designed only on a front-facing milling section for milling”. it is noted that the prior art, JP 970’ used in the rejection is capable of being used for this function. (The side blade (5) is located on a front-facing section of the drill, see Fig. 2 of JP ‘970)
Regarding claim 14, A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “the drill is designed as a pilot drill for the creation of a pilot drilling.”, it is noted that the prior art used in the rejection is capable of being used for this function.

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
Applicant argues “JP *970 in view of Reinhardt do not teach a drill comprising a drill tip comprising a side blade having a clearance angle of at least 5° and no more than 50° along its entire length designed for milling, as recited in Claim 8.” (p. 6) Applicant further argues that “There is no teaching or suggestion that the minor cutting edge 44 of Reinhardt comprises a clearance angle that is structured and arranged for milling by means of a feeding in a transverse direction to the longitudinal axis.” (p. 6) 
While examiner agrees Reinhardt is silent about the minor cutting edge 44 comprising clearance angle, claim 8 does not recite this limitation. Claim 8 only recites the side blade is formed on a lateral surface. Claim 8 does not recite “the side blade, starting from a cutting corner 20 of the main blade 18, extends from front to rear with respect to the drill. (p. 16 first paragraph of the specification) The side blade 12 follows a chip slot 22. (p. 16 first paragraph of the specification) The side blade delimits the chip slot and thus follows its course, i.e., it also runs in a coiled manner about the longitudinal axis. (p. 5, second paragraph of the specification.) That is, claim 8 does not recite the side blade comprising in a way similar to the minor cutting edge 44 of Reinhardt. 
In the Office Action set forth above for the rejection of claim 8, the side blade (5) taught by JP ‘970 is a chamfer portion of the cutting edge (1) (Paras. 12, 14 and Figs. 1, 2, 4A) Similarly, the side blade (42) of the drill of Reinhardt is a corner cutting edge 42 forming a transition between the main cutting edge 20 and a minor cutting edge 44 (FIG. 3A, FIG. 4, FIG. 5, Para. 58) Note the side blade taught by JP ‘970 in view of Reinhardt is similar to the side blade (12) of the embodiment of the instant invention, “In the variant shown, by contrast, the side blade 12 is formed only on a front-facing milling section 26 for milling, i.e. only on the front side and in the area of the drill tip” (p. 16, second paragraph, specification, Figs. 8-9, and 11)
Therefore, the claim does not recite a minor cutting edge (similar to the minor cutting edge 44 of Reinhardt) to have a clearance angle as applicant argues. Instead, only the entire length of the side blade (the corner cutting edge) is required to have the clearance angle recited. As set forth in claim 8 above in this Office Action, JP ‘970 in view of Reinhardt teaches this limitation because it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the entire side blade (5) of the drill of JP ‘970 in view of Reinhardt to have the clearance angle to reduce wear and to promote chip evacuation in the area of the side cutting edge.
Based on the reasons above, the examiner maintains the rejections of claim 8 and its dependent claims 11-12 and 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722